PER CURIAM.
Petitioner, pursuant to Fla.R.App.P. 9.140(g) having taken this appeal from the summary denial of his motion for post conviction relief under Fla.R.Crim.P. 3.850 and this court having considered the record presented and having further determined that it conclusively appears therefrom that *55petitioner is entitled to no relief, the denial of his motion is affirmed. See: State v. Barton, 194 So.2d 241 (Fla.1967); Johnson v. State, 236 So.2d 473 (Fla. 2d DCA 1970); Stallings v. State, 319 So.2d 640 (Fla. 1st DCA 1975); Ashley v. State, 350 So.2d 839 (Fla. 1st DCA 1977); Jackson v. State, 353 So.2d 940 (Fla. 3d DCA 1978); Thornton v. State, 354 So.2d 892 (Fla. 3d DCA 1978); Pitts v. State, 355 So.2d 505 (Fla. 1st DCA 1978).